Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 1 of 9




             EXHIBIT '
        Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 2 of 9


From:              Wolfsohn, David J.
To:                Montclare, Paul; Williams, Matthew; Lichtman, Leo; Nguyen, Elaine
Cc:                Marandola, Tyler R.; Inwek, Cheryl; Hill, Kimberly A.
Subject:           [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues
Date:              Friday, June 26, 2020 11:30:42 AM
Attachments:       Proposed Letter to Judge Netburn re proposed discovery deadlines(12270474.1).DOCX


-EXTERNAL MESSAGE-
Paul,

Looks good, except I changed the paragraph about our not having experts to make it clear that if you
file a motion for injunctive relief or amend the pleadings to assert claims of infringement, etc., that
would be a whole new ballgame, so to speak.

David


From: Montclare, Paul <pdm@msk.com>
Sent: Friday, June 26, 2020 11:02 AM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

Here is it is with the changes highlighted.




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, June 26, 2020 10:42 AM
To: Montclare, Paul <pdm@msk.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues
      Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 3 of 9



-EXTERNAL MESSAGE-
Got it.

Could you please revise per our exchange and let me review one more time before submitting?


From: Montclare, Paul <pdm@msk.com>
Sent: Friday, June 26, 2020 10:36 AM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

David,
I was referring to your request in the proposed order for additional time to complete expert
depositions if you decide to seek judicial intervention to get more documents prior to the
depositions.
Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, June 26, 2020 10:31 AM
To: Montclare, Paul <pdm@msk.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

-EXTERNAL MESSAGE-
I see your point about the contention interrogatories, but what additional expert disclosure are you
referring to?
        Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 4 of 9




From: Montclare, Paul <pdm@msk.com>
Sent: Friday, June 26, 2020 10:17 AM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Williams, Matthew <mxw@msk.com>;
Lichtman, Leo <lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

Because July 10 th may not be the last day of expert disclosure and we still need to exchange
contention interrogatories, I think we should close all discovery a week prior to the MSJ letter or
July 20th, Ok?




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Friday, June 26, 2020 9:47 AM
To: Montclare, Paul <pdm@msk.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Cc: Marandola, Tyler R. <TMarandola@duanemorris.com>; Inwek, Cheryl
<CInwek@duanemorris.com>; Hill, Kimberly A. <KAHill@duanemorris.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

-EXTERNAL MESSAGE-
Paul,

Let’s move service of contention interrogatories to July 3, with responses due on July 17th. I don’t
think 2 weeks response time should be a problem for either of us.

Let’s move the deadline for the SJ pre-motions to July 27, just to give us a bit more time to consider
the interrogatory responses, in case they are material to our respective SJ issues.

If the last day for deposing experts and finishing the H/E Rule 30(b)(6) deposition is July 10th, that
      Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 5 of 9


would make the last day of discovery that day, so let’s pop in July 10th for that date.

For finishing the H/E deposition, let’s do afternoon of July 2.

David



From: Montclare, Paul <pdm@msk.com>
Sent: Thursday, June 25, 2020 12:43 PM
To: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>; Marandola, Tyler R.
<TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

David,
Please see my proposed letter to the Court regarding scheduling. I have yellow highlighted changes I
made to the schedule you proposed in your last email to address the continuation of Bonnie’s 30(b)
(6) deposition, and to add an outside date for all discovery, which I believe the Court will want to
include in the scheduling order. Otherwise, it comports with what you proposed. Please advise if you
consent . If I do not hear back from you by 4 pm today, or we cannot agree, I will delete the last part
of the letter which indicates your consent, say you did not consent, and will attach our meet and
confer email exchanges.
Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Montclare, Paul
Sent: Wednesday, June 24, 2020 6:00 PM
To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>; 'Marandola, Tyler R.'
<TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues
      Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 6 of 9


David,

Do you want me to draft a letter to Magistrate Judge Netburn addressing the schedule we generally
agreed to below?

Also, when do you want to resume Bonnie deposition? Please advise as soon as possible.
Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Montclare, Paul
Sent: Wednesday, June 17, 2020 4:58 PM
To: 'Wolfsohn, David J.' <DJWolfsohn@duanemorris.com>; Marandola, Tyler R.
<TMarandola@duanemorris.com>; Williams, Matthew <mxw@msk.com>; Lichtman, Leo
<lml@msk.com>; Nguyen, Elaine <eln@msk.com>
Subject: RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

David,

We are generally in agreement about the schedule. See my redline comments below.

Regarding the Zung subpoena, we believe that the documents referred to in the Zung expert
disclosure and the response to the subpoena more than satisfy Rule 26 expert disclosure
requirements. The remaining documents to be produced pursuant to the subpoena are being be
processed for production and should be ready for production by the end of the week or Monday.
After you receive the documents I am happy to meet and confer regarding the adequacy of Mr.
Zung’s expert document production.

Also, we should meet and confer regarding the requested depositions of Sapp and Carfagno. As I
mentioned in my prior email, Mr. Brandreth at his 30(b)(6) deposition was admittedly not prepared
to discuss the creative contributions of either Sapp or Carfagno to the design of P-2, which was a
specific 30(b)(6) topic relating to important issues that were the subject of prior arguments
addressed to the court. Let’s meet and discuss both the Zung subpoena response and issues
        Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 7 of 9


relating to Sapp and Carfagno contributions early next week.

Meanwhile see my redline comments below so we can draft a joint scheduling letter to Judge
Netburn ASAP.

Paul




Access COVID-19 Resources Here
Paul D. Montclare | Partner, through his LLP
T: 917.546.7704 | C: 917-670-0133 | F: (917) 546-7674 | pdm@msk.com
Mitchell Silberberg & Knupp LLP | www.msk.com
437 Madison Ave., 25th Floor, New York, NY 10022



THE INFORMATION CONTAINED IN THIS E-MAIL MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
DESIGNATED RECIPIENTS. THIS MESSAGE MAY BE AN ATTORNEY-CLIENT COMMUNICATION, AND AS SUCH IS PRIVILEGED AND
CONFIDENTIAL. IF THE READER OF THIS MESSAGE IS NOT AN INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY REVIEW,
USE, DISSEMINATION, FORWARDING OR COPYING OF THIS MESSAGE IS STRICTLY PROHIBITED. PLEASE NOTIFY US IMMEDIATELY BY
REPLY E-MAIL OR TELEPHONE, AND DELETE THE ORIGINAL MESSAGE AND ALL ATTACHMENTS FROM YOUR SYSTEM. THANK YOU.


From: Wolfsohn, David J. <DJWolfsohn@duanemorris.com>
Sent: Wednesday, June 17, 2020 3:22 PM
To: Montclare, Paul <pdm@msk.com>; Marandola, Tyler R. <TMarandola@duanemorris.com>;
Williams, Matthew <mxw@msk.com>; Lichtman, Leo <lml@msk.com>; Nguyen, Elaine
<eln@msk.com>
Subject: [EXTERNAL] RE: The Phillies v. H/E etc.: Discovery Schedule/Issues

-EXTERNAL MESSAGE-
Paul,

As I explained to you, I’ve been waiting to see what Mr. Zung would be producing in response to the
subpoena before agreeing to expert deposition deadlines. My thinking is that, if we have to conduct
motion practice over that subpoena, that would delay the taking of the two expert depositions until
after Judge Netburn can resolve the parties’ dispute.

We received your objections yesterday and believe they are quite improper, but you also say you will
be producing documents, so I will await their production as well as meet-and-confer discussion
before filing a motion regarding Mr. Zung’s subpoena. (I’m assuming the documents will be
produced this week?).

Your proposal to take more lay depositions is improper given that fact discovery ended on April 27th,
with the exception of our agreement that you could conduct the MLB deposition after that deadline
        Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 8 of 9


and the remaining Phillies Rule 30(b)(6) topics, and the Court ruling that we could take the H/E Rule
30(b)(6) deposition, which you had opposed.

With regard to damages, I sent you a formal letter on the subject, which updates our initial
disclosures.

Your other comments about the stipulations etc. are vague and I don’t know what, specifically, you
are referring to. I would be happy to respond to any specific items you think you’re still missing.

Here’s my counterproposal on the schedule:

    A.    Expert Disclosure

                              1.  Expert depositions of Defendants’ two designated Experts will be
                                 concluded no later than July 10, 2020, on dates to be agreed.
                                 Provided, however, that if The Phillies requests the Court’s
                                 assistance with regard to the documents to be produced in response
                                 to the subpoena on Mr. Zung, The Phillies may take the two expert
                                 depositions after the Court’s decision on that issue, and, if the Court
                                 orders the production of additional documents, The Phillies may
                                 have a reasonable time after the receipt of those documents to take
                                 the depositions.
                              2. The Plaintiff will not designate experts in this case.

    .    The last day for Expert Discovery will be July 10th, 2020, subject to the caveat in
          paragraph 1 above.

    C. Contention interrogatories, if any, to be exchanged on June 26, 2020 with Responses due
       July 17, 2020

    D. Deadline to submit MSJ Letters will be July 24, 2020

    In addition, nothing in this proposed schedule should be construed to waive or affect any rights
or defenses that the Defendants’ may have as a result of the passing of the effective date of the
Termination Notice. Nor will it preclude Defendants from seeking an order from the Court regarding
the depositions of Sapp and Carfagno, if the parties cannot reach an agreement as to these
potential depositions.

Best,

David
       Case 1:19-cv-07239-VM-SN Document 105-4 Filed 09/29/20 Page 9 of 9


For more information about Duane Morris, please visit http://www.DuaneMorris.com


Confidentiality Notice: This electronic mail transmission is privileged and confidential and is intended only for the review of the party to
whom it is addressed. If you have received this transmission in error, please immediately return it to the sender. Unintended transmission
shall not constitute waiver of the attorney-client or any other privilege.
